Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant [_] Filed by a Party other than the Registrant [X] Check the appropriate box: [X] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_] Definitive Proxy Statement [_] Definitive Additional Materials [_] Soliciting material Pursuant to Rule 14a-11(c) or Rule 14a-12 ATMEL CORPORATION (Name of Registrant as Specified In Its Charter) GEORGE PERLEGOS (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 9, 2007 PROXY STATEMENT OF GEORGE PERLEGOS 45863 Bridgeport Place Fremont, California 94539 SPECIAL MEETING OF STOCKHOLDERS OF ATMEL CORPORATION , 2007 Dear Fellow Shareholders: I am a founder and the largest individual shareholder of Atmel Corporation. As many of you will recall, I served as the president, chief executive officer and chairman of Atmel from its inception in 1984 until August 2006, and dedicated many of the most productive years of my professional life to leading the growth and development of Atmel to make it the premier semiconductor company that it is today. I remain today personally invested in Atmels future, having beneficial ownership of 25,871,908 common shares representing approximately 5.3% of the issued and outstanding common shares as of April 30, 2006 (based on Atmels most recently filed Quarterly Report on Form 10-Q). I am writing to you because I am deeply concerned that shareholder value at Atmel is eroding significantly under the current board and management, which have overseen a deterioration in the companys operating and financial performance and have failed to make the fundamental changes I believe are necessary to position the company for long-term growth and profitability and to deliver value to shareholders. I am also dismayed by what I see as entrenching and self-enriching actions by Atmels current board and management team that are clearly not in the best interests of all Atmel shareholders. As described more fully in my proxy statement, since the current management, with support of the board, assumed control of the company in August 2006, I have been particularly concerned by: Declining net revenues and net cash; The announcement of strategic initiatives which, in my view, are flawed and do not go far enough; The boards decision to install one of its own members, Steven Laub, as president and chief executive officer without conducting a search for a qualified candidate to serve in that position; My belief that Mr. Laub does not have the experience necessary to serve as chief executive officer of a company of Atmels size and complexity; The enrichment of Mr. Laub, one of the current boards own members, with what I believe is an excessive compensation package; and The boards attempts to prevent shareholders from having the opportunity to vote on the leadership of the company. Since August 2006 I have been actively seeking a special meeting of shareholders to allow you, Atmels shareholders, to decide whom you would like to lead the company by voting on a proposal to remove five of the current directors. This would give you the chance to elect the slate of directors I am nominating who I believe are highly qualified and independent and possess the leadership and experience to guide the company towards long-term growth and maximize shareholder value. Notwithstanding the active opposition of Atmels current board, on March 15, 2007, the Delaware Court of Chancery confirmed the lawfulness of my call for a special meeting to give you an opportunity to vote on the leadership of your company. The Court ordered that a special meeting of Atmels shareholders be held at 9:00 a.m. (local time) on Friday, May 18, 2007, at the DoubleTree Hotel, 2050 Gateway Place, San Jose, California. My proxy statement seeks your support at the special meeting. I urge you to consider carefully the information contained in my proxy statement and then support my efforts by signing, dating and returning the enclosed GREEN proxy card today. My proxy statement and the enclosed GREEN proxy card are first being furnished to Atmel shareholders on or about , 2007. If you have already voted against the proposals described in my proxy statement, you have every right to change your votes by signing, dating and returning a later dated proxy. Only your latest-dated proxy counts. The slate of nominees that I am proposing would, if elected, consistent with their fiduciary duties, consider and pursue strategic initiatives to refocus and restructure Atmel to maximize the value of your investment in Atmel. These strategic initiatives include: Hiring an experienced and highly qualified president and CEO with significant and successful management experiences to run Atmels business; Investing in the continued development of Atmels microcontroller business; Selling Atmels automotive business in Germany as a stand-alone business; Returning value to shareholders through a $500 million to $1 billion share repurchase program funded by existing cash, cash generated by the sale of Atmel Germany and other Atmel assets and, if appropriate, the issuance of additional debt; Spinning-off to shareholders Atmels Smart Card business along with Atmels wafer fabrication facility in Rousset, France; Selling or discontinuing Atmels NOR flash business; and Following the highest standards of corporate governance and removing the current poison pill. The special meeting will allow you, Atmels shareholders, to vote on the future of your company. I am seeking your support at the special meeting for my proposals: To remove Pierre Fougere, Dr. Chaiho Kim, Steven Laub, David Sugishita and T. Peter Thomas, whom I refer to as the Incumbents, as directors of Atmel; and To elect Brian S. Bean, Joseph F. Berardino, Bernd U. Braune, Dr. John D. Kubiatowicz and George A. Vandeman, whom I refer to as the Special Meeting Nominees, to serve as directors of Atmel. (The election of the Special Meeting Nominees pursuant to Proposal No. 2 is conditioned upon the removal of the Incumbents pursuant to Proposal No. 1.) If all or a sufficient number of the Special Meeting Nominees to constitute a majority of the Atmel board are elected as directors at the special meeting, they intend to increase the size of the board as permitted by Atmels bylaws and appoint Marshall S. Geller, John A. Jarrell and Gary A. Wetsel, whom I refer to as the Additional Nominees, to serve as directors of Atmel. If some of the Special Meeting Nominees are elected as directors but do not constitute a majority of the board, they will nevertheless propose these actions to the other directors and use their best efforts to cause them to be taken. The Special Meeting Nominees and the Additional Nominees, whom I refer to together as the Nominees, are committed to acting in the best interests of Atmels shareholders. Each of the Nominees has consented to being named in my proxy statement and, if elected, to serve as a director of Atmel. I believe that the Nominees, who have no current affiliations with the current Atmel board of directors or management, will provide the leadership and strategic direction necessary to maximize the value of your investment in Atmel. I believe your voice in the future of Atmel can best be expressed through the election of the Special Meeting Nominees at the special meeting. I again urge you to consider carefully the information contained in my proxy statement and then support my efforts by signing, dating and returning the enclosed GREEN proxy card today. 2 If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting me in this solicitation, at their toll-free numbers, e-mail address or address listed below. Thank you for your support, George Perlegos MACKENZIE PARTNERS, INC. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 3 INFORMATION ABOUT THIS PROXY STATEMENT As of , 2007, the approximate date on which this proxy statement is being mailed to shareholders, I am the beneficial owner of 25,871,908 shares of common stock of Atmel, representing approximately 5.3% of the issued and outstanding shares of Atmel common stock as of April 30, 2006 (based on Atmels most recently filed Quarterly Report on Form 10-Q). This proxy statement and GREEN proxy card are first being furnished to Atmel shareholders on or about , 2007. The Delaware Court of Chancery has set the record date for the special meeting as April 5, 2007. Only holders of record of Atmel's common stock as of the close of business on the record date are entitled to notice of, and to attend and vote at, the special meeting. On April 5, 2007, there were shares of Atmel common stock issued and outstanding. Shareholders of record at the close of business on the record date will be entitled to one vote at the special meeting for each share of Atmel common stock held on the record date. The principal executive offices of Atmel are located at 2325 Orchard Parkway, San Jose, California 95131 (Telephone: (408) 441-0311). I am making this solicitation on my own behalf and not on behalf of the board of directors or management of Atmel. I am not aware of any other matters that will be brought before the special meeting. Should other matters, which I am not aware of a reasonable time before this solicitation, be brought before the special meeting, I will vote the proxies I hold on those matters in my discretion. IMPORTANT Your vote is important no matter how few shares you own. Because the removal of the Incumbents requires the affirmative vote of a majority of all outstanding shares of Atmel, a failure to vote on removal has the same effect as a vote against removal of the Incumbents. Moreover, election of a new director to take the place of any removed director requires the affirmative vote of a majority of the votes cast at the meeting (assuming there is a quorum present at the meeting). As a result, your vote is extremely important in deciding the future of Atmel. I urge you to sign, date and return the enclosed GREEN proxy card as soon as possible and vote FOR the removal of the Incumbents and FOR the election of all of the Special Meeting Nominees. If your shares are registered in your own name, please sign and date the enclosed GREEN proxy card and return it to MacKenzie Partners, Inc., which is assisting me in this solicitation, in the enclosed envelope today. If your shares are held in the name of a brokerage firm, bank, bank nominee or other institution on the record date, only it can vote those shares and it can do so only upon receipt of your specific instructions. Accordingly, please contact the person responsible for your account and instruct that person to execute on your behalf the GREEN proxy card. I urge you to confirm your instructions in writing to the person responsible for your account and to provide a copy of those instructions to MacKenzie Partners, Inc. at the address and telephone numbers set forth below, and on the back cover of this proxy statement, so that I will be aware of your instructions and can take steps to ensure that your instructions are followed. If you have any questions or require any additional information concerning this proxy statement, please contact MacKenzie Partners, Inc. at the address set forth below. MACKENZIE PARTNERS, INC. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 4 PROPOSAL NO. 1 REMOVAL OF INCUMBENT DIRECTORS According to Atmels bylaws, the shareholders may remove any director and fill the vacancy on the board of directors thus created. I am seeking to remove the Incumbents at the special meeting. Proposal No. 1 is for the removal of the following directors: Name Current Position David Sugishita Chairman of the Board, Director Steven Laub President and Chief Executive Officer, Director Pierre Fougere Director Dr. Chiaho Kim Director T. Peter Thomas Director Reasons for Removing the Incumbent Directors So far as the public record discloses, since the Incumbents assumed control of Atmel more than seven months ago, they have overseen a deterioration in the companys operating and financial performance and have failed to make the fundamental changes that I believe are necessary to focus the business on its core technologies, improve the companys operating results, position the company for future growth and return value to shareholders. The current board and management have also taken what I see as entrenching and self-enriching actions that are not in the best interests of all Atmel shareholders. Since the Incumbents assumed control of the company in August 2006, I have been particularly concerned by the following: Decline in net revenues. Since the Incumbents assumed control of Atmel, net revenues have significantly declined: o Net revenue began declining in the third quarter of 2006 (the first quarter that Mr. Laub was president and CEO) as compared to the second quarter of 2006, and declined further, by approximately 5%, in the fourth quarter of 2006 as compared to the third quarter of 2006 (excluding revenues from Atmels Grenoble, France subsidiary that was sold in the third quarter of 2006); and o A further decline in net revenues by as much as 8% has been predicted by current management in the first quarter of 2007 as compared to the fourth quarter of 2006. This decline in net revenues quarter after quarter is particularly troubling because: o Net revenues had been increasing during each of the prior four quarters and had been increasing steadily over the prior four years before the Incumbents assumed control of the company; o The third and fourth quarters are historically two of the strongest quarters for Atmel, making the decreases in net revenues in the third and fourth quarters of 2006 as compared to the second quarter of 2006 particularly disappointing; and o Growth in net revenues is, I believe, essential for Atmel to increase profitability and achieve long- term success. Decline in net cash. Net cash decreased 4% from September 30, 2006 to December 31, 2006, the first quarter during which the Incumbents did not have the benefit of the one-time sale of Atmels Grenoble, France subsidiary. I am particularly concerned about this decrease in cash in the fourth quarter as the company had been profitable and generating cash of approximately $50 million or more per quarter for the three quarters before the Incumbents assumed control of the company. I believe that September 30, 2006, as opposed to June 30, 2006, is the correct start date for evaluating the decline in net cash under the Incumbents management as the increase in net cash from June 30, 2006 to September 30, 2006 was primarily the result of my sale of Atmels Grenoble, France subsidiary in July 2006 the proceeds for which were received by Atmel in the third quarter of 2006. Flawed strategic initiatives that do not go far enough. I believe that the restructuring initiatives announced by the Incumbents current management are flawed and do not go far enough in refocusing Atmels business and returning value to shareholders. I believe that Atmels business may erode further if current management is allowed to remain in office. Specifically: 5 o Current management announced in December 2006 that it was seeking to sell Atmels wafer fabrication facility in Heilbronn, Germany. I believe the plan to sell this wafer fabrication facility would be a mistake because a sale of the facility by itself is unlikely to yield a favorable price. Moreover, I believe this wafer fabrication facility is an essential part of the companys successful and profitable automotive business. I believe the far better strategy would be for the company to sell its automotive business in Germany as a stand-alone business, which I believe could be sold for approximately $400 million to $500 million after an appropriate restructuring. The automotive business products have relatively long life-spans, often on the order of seven to ten years, and customers purchasing the products depend on the stability of that business and the expectation that they will not have to undertake the cost of requalifying their products as a result of a change in fabrication facility by Atmel. By endeavoring to sell the fabrication facility separate and apart from the entirety of the automotive business, I believe that current management may be harming customer relationships and destroying the possibility of a sale of the entire automotive business at a much more attractive price. o Current management has not addressed the future of Atmels Smart Card business, which in order to succeed requires substantial capital investment that may inhibit growth opportunities in Atmels microcontroller business. I believe the Smart Card business would create greater value to Atmels shareholders if Atmel spun-off the business to its shareholders as a separate company. This would allow Atmel and the new Smart Card company to focus on their core competencies and allow shareholders to invest separately in the different businesses. Over three months have passed since current management announced its strategic initiatives in early December 2006. Since that time, there have been no public announcements by current management of any substantive developments with respect to those initiatives. The nominees I am proposing will work with urgency to restructure Atmels business to enable the company to return appropriate value to shareholders. Hiring of an inexperienced president and CEO. The Incumbents hired one of their own, Steven Laub, as president and CEO of Atmel without undertaking, so far as the public record discloses, any efforts to conduct a search to identify the best qualified individual to hold that position on a long-term basis. According to the public disclosures: o Mr. Laubs sole prior experience as a president and chief executive officer of a public company was at Silicon Image, Inc., a company less than one-third the size of Atmel. Atmels SEC filings and press releases stated that Mr. Laub held those positions at Silicon Image from 2004 to 2005. The misleading nature of that disclosure is revealed in a review of the public filings of Silicon Image. In fact, Mr. Laub only served as president and CEO at Silicon Image for approximately ten weeks, from November 11, 2004 to January 20, 2005. Mr. Laubs resume also appears to grossly overstate his accomplishments during this brief 70-day period by representing that his primary activities focused on transitioning the company from a successful small company to a mid-size corporation by simultaneously maintaining the companys high revenue growth and rapid pace of innovation while implementing the systems, processes and procedures to achieve long- term growth. Atmel only recently corrected the previous disclosure of Mr. Laubs employment by Silicon Image in a filing with the Securities and Exchange Commission made on April 9, 2007 after I advised shareholders of the misleading nature of the disclosure in my letter to shareholders of March 30, 2007. o Mr. Laubs only other experience as a president of a public company was at Lattice Semiconductor Corporation. For the nine quarters that Mr. Laub was president of Lattice, Lattice suffered a net loss in every quarter. During Mr. Laubs tenure as president, Lattices stock price declined over 50%. By contrast, the stock price increased by over 50% in the three months following his resignation. 6 In light of Mr. Laubs appointment by the Incumbents to the position of president and CEO on a long-term basis and the significant management changes made by Mr. Laub and the Incumbents, I have grave concerns that Atmels current management is not implementing the restructuring program my management team had in place, or otherwise making the investment in Atmels microcontroller products and technologies necessary to position the company for future growth. I also believe current management has been utilizing, at undisclosed cost to the company, the services of Bain & Company, an outside consulting firm previously associated with Mr. Laub. While I have nothing against consulting firms, I would be highly skeptical if the consultants were taking the lead on fashioning the companys business and operational strategies instead of senior management. I do not believe Atmels business lines and the semiconductor industry in general are fertile or appropriate ground for management by consultancy rather than management by experienced and talented managers. Enrichment of Mr. Laub, one of the Incumbents, with what I believe is an excessive compensation package. Notwithstanding Mr. Laubs lack of prior experience as the senior executive of a successful public company and the lack of a proper search for a permanent CEO as discussed above, the Incumbents awarded Mr. Laub a compensation package that dramatically exceeds any compensation ever given to an Atmel executive. I view Mr. Laubs package as excessive in light of his lack of prior experience and a proven track record. This compensation package includes: o Not less than $1.4 million of total targeted annual compensation, consisting of an annual salary of $700,000 plus annual cash incentives in a target amount of not less than $700,000. o Options for 4,000,000 shares of common stock, subject to the approval of The NASDAQ Stock Market. The company awarded Mr. Laub options to purchase 1,450,000 shares immediately upon Mr. Laubs appointment. Those options have already, as of April 9, 2007, yielded Mr. Laub a paper gain of $304,500. o Options for 500,000 shares granted on January 2, 2007 and a contractual obligation to issue Mr. Laub an additional 1,000,000 restricted shares if, as appears to be the case based on public disclosures, NASDAQ does not allow Atmel to grant him options covering the full 4,000,000 shares. o A golden parachute consisting of change of control payments and benefits if he is terminated or resigns for good reason, which would include a change in the composition of the board resulting from the election of the nominees. The change of control payments and benefits include: 24 months of continued base salary following termination; 100% of Mr. Laubs targeted annual cash incentive for 12 months, plus a payment of a pro rata portion for the year of termination to the date of termination; and 100% vesting (or, if terminated prior to August 7, 2007, 50% vesting) of the unvested equity awards given to him. Further, on March 13, 2007, two days before the Delaware Court of Chancery ordered that the special meeting be held for the purpose of giving Atmel shareholders the opportunity to vote on my proposal to remove the Incumbents, the Incumbents amended Mr. Laubs compensation package to provide that if Mr. Laubs employment is terminated before he is issued the 1,000,000 restricted shares described above, Atmel will have to pay Mr. Laub an amount of cash equal to the fair market value of the portion of those restricted shares that would have vested had the 1,000,000 restricted shares been issued on January 2, 2007. 7 The boards attempts to prevent shareholders from having the opportunity to vote on leadership of the company. The most fundamental right of shareholders is their right to decide who should serve as directors of their company. Since I called a special meeting of Atmel shareholders in August 2006, the Incumbents have been wasting the companys resources in their efforts to prevent Atmel shareholders from being able to exercise that right by voting at the special meeting. The Incumbents first appointed David Sugishita as co-chairman of the board, a position not recognized by Atmels bylaws, and he purported to cancel the special meeting. The Incumbents then actively opposed my efforts to have the special meeting reinstated in litigation before the Delaware Court of Chancery, including by asserting that a special meeting would be confusing to Atmel shareholders and employees. The Delaware Court of Chancery rejected the arguments of the Incumbents, saying they have offered no persuasive reasons for the cancellation of the special meeting and that the cancellation was improper. I believe that the actions of the Incumbents to prevent Atmel shareholders from having the opportunity to vote on the leadership of their company is indicative of the Incumbents lack of concern for Atmel shareholder rights. I also believe that Atmel shareholders would be best served by electing at the special meeting a new slate of directors who I believe are highly qualified and independent and will act in the best interests of shareholders. For the reasons I have described above and in my letter, I RECOMMEND THAT YOU VOTE FOR THE REMOVAL OF THE INCUMBENTS AND FOR THE ELECTION OF THE SPECIAL MEETING NOMINEES. A vote to remove the Incumbents and elect the Special Meeting Nominees will, among other things: Give Atmel five directors who I believe are highly qualified and independent, including individuals with significant experience in the semiconductor industry as well as in management, finance and accounting; and Enable the Special Meeting Nominees to appoint to the Atmel board three additional directors who I believe are highly qualified and independent, including individuals with significant experience in management and finance. 8 PROPOSAL NO. 2 ELECTION OF THE SPECIAL MEETING NOMINEES Atmel currently has six directors. The six directors include the five Incumbents and TsungChing Wu, one of Atmels co-founders. I am proposing the election of the five Special Meeting Nominees to replace the five Incumbents whom I am seeking to have removed from the board. I am not proposing any action with respect to Mr. Wu. If elected, a Special Meeting Nominee will serve until a successor is elected and qualified. I believe that the five Special Meeting Nominees, who have no current affiliations with the current Atmel board of directors or management, will provide the leadership and strategic direction necessary to maximize the value of your investment in Atmel. If elected, the Special Meeting Nominees will, consistent with their fiduciary duties: seek to identify and retain a highly qualified new president and CEO with significant and successful management experiences; and pursue strategic initiatives to refocus and restructure Atmel and return value to shareholders as described above. If all or a sufficient number of the Special Meeting Nominees to constitute a majority of the Atmel board are elected as directors at the special meeting, they intend to increase the number of authorized directors as permitted by Atmels bylaws and appoint the Additional Nominees to serve as directors of Atmel. If some of the Special Meeting Nominees are elected as directors but do not constitute a majority of the board, they will nevertheless propose these actions to the other directors and use their best efforts to cause them to be taken. I URGE YOU TO VOTE FOR THE ELECTION OF ALL OF THE SPECIAL MEETING NOMINEES AT THE SPECIAL MEETING. THE NOMINEES The following table sets forth the name, age, present principal occupation or employment, business address, business experience for the past five years and certain other information with respect to the Nominees which they have furnished to me. Special Meeting Nominees Name, Age and Business Address Principal Occupation or Employment During the Last Five Years; Public Company Directorships Brian S. Bean (age 53) Mr. Bean was most recently vice chairman, co-head of investment banking and the head of technology banking at Montgomery & Co., an investment bank, where he was employed from Business Address: January 2004 to February 2007. From August 2002 to December 2003, Mr. Bean worked in the 3527 Washington Street ranch business at Lava Lake Land and Livestock. Mr. Bean was a managing director, a co-head San Francisco, CA 94118 of corporate finance and the head of global technology banking at Robertson, Stephens & Company, an investment bank, from September 1989 to July 2002. Mr. Bean has been actively engaged in providing investment advice to companies in the semiconductor industry for more than 17 years, including at Morgan Stanley & Co. Incorporated, Barclays National Merchant Bank Limited and Goldman, Sachs & Co. Mr. Bean has an M.B.A. from the Stanford Graduate School of Business and a B.A. in botany-molecular biology and zoology from Pomona College, and was an officer in the United States Marine Corps. Joseph F. Berardino (age 56) Mr. Berardino has been the chief executive officer of Profectus BioSciences, Inc., a biotechnology company, since October 2005 and chairman of Profectus BioSciences since May Business Address: 2004. Mr. Berardino was vice chairman of Sciens Capital Management, an asset management Profectus BioSciences, Inc. firm, from May 2004 to October 2005. Mr. Berardino was chief executive officer of Andersen Techcenter at UMBC Worldwide, an accounting firm, from January 2001 to March 2002. Mr. Berardino began his 1450 South Rolling Road career with Arthur Andersen LLP in 1972, acquired his CPA in 1975 and was a partner at Arthur Baltimore, MD 21227 Andersen from 1982 to 2002. In his 30 years of practice in public accounting, Mr. Berardino conducted and supervised the auditing of large global organizations. For 10 of those years he managed increasingly large auditing practices, including serving as head of Arthur Andersens U.S. audit practice before being elevated to chief executive officer of Andersen Worldwide. Mr. Berardino has been the chairman of the finance committee of the board of trustees for Fairfield University since 2005. Mr. Berardino holds a B.S. in Accounting from Fairfield University and is a certified public accountant (CPA). 9 Bernd U. Braune (age 51) Mr Braune is managing director of BB Ventures International e.K., a firm that focuses on strategic technology investments which he launched in 2005. Prior to this, Mr. Braune co- Business Address: founded Get2Chip Inc. an electronic design automation (EDA) supplier of system-on-chip (SOC) Löwengrube 12 synthesis, in 1999, and served as its chief executive officer and chairman from 1999 to April 80 333 München 2003, when the company was acquired by Cadence Design Systems, Inc. Mr. Braune continued Germany to serve as a consultant and advisor to Cadence's CEO until the end of 2004. Mr. Braune has held executive management positions with various companies in the electronics industry including Mentor Graphics Corporation, a provider of software tools and consulting services for electronic design automation, from 1997 to 1999, VLSI Technology, Inc., a designer and manufacturer of custom and semi-custom integrated circuits, from 1993 to 1997, NCR Corporation, a technology company specializing in enterprise computing solutions for the financial and retail industries, from 1987 to 1993 and LSI Logic Corporation, a provider of silicon-to-system solutions, from 1984 to 1987. Mr. Braune received his technical training in electrical engineering at the Universitaet der Bundeswehr in Neubiberg, Germany while an officer of the German Army, and splits his time between his homes in Germany and the San Francisco bay area. Dr. John D. Kubiatowicz (age 42) Dr. Kubiatowicz has been an associate professor of computer science with tenure at the University of California at Berkeley since 2003. He joined the universitys electrical engineering Business Address: and computer science faculty in 1998. At UC Berkeley, he does research in computer University of California at Berkeley architecture and VLSI design, operating systems and Internet-scale networking. 673 Soda Hall #1776 Berkeley, CA 94720-1776 Dr. Kubiatowicz was selected as one of Scientific Americans top 50 visionaries in research, industry and politics in 2002. He has published 15 papers in multiprocessor architecture, seven papers in quantum computing and over 35 papers in archival storage and peer-to-peer networking. In addition, Dr. Kubiatowicz has served as a consultant for a number of companies in the semiconductor industry, including Cisco Systems, Inc., International Business Machines Corporation (including the IBM Research Labs), Sun Microsystems, Inc. and CLAM Associates Inc. (which has been acquired by Lakeview Technology Inc.). Dr. Kubiatowicz holds a Ph.D. and S.M. in electrical engineering and computer science, a double S.B. in electrical engineering and physics and a minor in physics from the Massachusetts Institute of Technology. George A. Vandeman (age 67) Mr. Vandeman has been the principal and founder of Vandeman & Co, a private investment firm, since he retired in July 2000 from Amgen Inc., a biotechnology company, where he continued as Business Address: a part-time special advisor until July 2006. From 1995 to 2000, Mr. Vandeman was senior 265 Durley Avenue vice president and general counsel of Amgen and a member of its operating committee. Camarillo, CA 93010 Immediately prior to joining Amgen in July 1995, Mr.
